                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 COURTLAND OLIVERIRES and
                                                  )
 JACQUELINE PHILLIPS,
                                                  )
                                                  )
                Plaintiffs,
                                                  )
                                                  )
        v.                                                 Case No. 4:18-cv-2139-SPM
                                                  )
                                                  )
 NATIONWIDE INSURANCE COMPANY
                                                  )
 OF AMERICA,
                                                  )
                                                  )
                Defendant.

                               MEMORANDUM AND ORDER

       This case is before the Court on Plaintiff’s Motion to Strike Affirmative Defenses Filed by

Defendant (Doc. 15). Defendant has not responded to the motion. The parties have consented to

the jurisdiction of the undersigned United States Magistrate Judge pursuant to 28 U.S.C.

§ 636(c)(1). (Doc. 10).

       I.      BACKGROUND

       Plaintiffs filed a petition in Missouri state court against Defendant, alleging claims of

vexatious refusal to pay and breach of contract. On December 26, 2018, Defendant removed the

case to this Court. On January 2, 2019, Defendant filed its Answer, in which Defendant asserted

several affirmative defenses. (Doc. 8). On March 21, 2019, Plaintiffs filed the instant motion, in

which they ask the Court to strike twelve of Defendant’s affirmative defenses pursuant to Rule

12(f) of the Federal Rules of Civil Procedure.

       II.     LEGAL STANDARD

       Rule 12(f) of the Federal Rules of Civil Procedure provides, “The court may strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter,”


                                                 1
either on its own or on a motion made by a party. The Court may act either “(1) on its own; or (2)

on motion made by a party either before responding to the pleading or, if a response is not allowed,

within 21 days after being served with the pleading.” Fed. R. Civ. P. 12(f).

       The Court has broad discretion in resolving a motion to strike. See Stanbury Law Firm v.

Internal Revenue Serv., 221 F.3d 1059, 1063 (8th Cir. 2000). Motions to strike “are viewed with

disfavor and are infrequently granted.” Id. (internal quotation marks omitted). Courts have

observed that “motions to strike can be nothing other than distractions. If a defense is clearly

irrelevant, then it will likely never be raised again by the defendant and can be safely ignored. If a

defense may be relevant, then there are other contexts in which the sufficiency of the defense can

be more thoroughly tested with the benefit of a fuller record—such as on a motion for summary

judgment.” Shirrell v. St. Francis Med. Ctr., No. 1:13-CV-42 SNLJ, 2013 WL 3457010, at *1

(E.D. Mo. July 9, 2013) (quoting Morgan v. Midwest Neurosurgeons, LLC, No. 1:11-CV-37-CEJ,

2011 WL 2728334, at *1 (E.D. Mo. July 12, 2011)); see also Speraneo v. Zeus Tech., Inc., No.

4:12-CV-578-JAR, 2012 WL 2117872, at *1 (E.D. Mo. June 11, 2012) (quoting same).

       “A motion to strike an affirmative defense should not be granted ‘unless, as a matter of

law, the defense cannot succeed under any circumstances or is immaterial in that it has no essential

or important relationship to the claim for relief.’” Speraneo, 2012 WL 2117872, at *1 (quotation

marks omitted). In addition, “a motion to strike should not succeed unless the party shows that it

is prejudiced by the inclusion of a defense or that a defense’s inclusion confuses the issues.” Id.

Accord Schmidt v. Hosley Int’l, Inc., No. 4:15 CV 614 CEJ, 2015 WL 4134338, at *2 (E.D. Mo.

July 8, 2015); Shirrell, 2013 WL 3457010, at *1.

       III.    DISCUSSION

       The Court finds that Plaintiff’s Motion to Strike should be dismissed because it was not



                                                 2
timely filed. Under Federal Rule of Civil Procedure 12(f)(2), the Court may strike material from a

pleading “on motion made by a party either before responding to the pleading or, if a response is

not allowed, within 21 days after being served with the pleading.” Defendant pleaded its

affirmative defenses on January 2, 2019. Plaintiffs filed the instant motion on March 21, 2019—

78 days later. Thus, the motion will be denied because it was not timely filed.

       The Court acknowledges that even though the motion to strike was not timely filed, the

Court is permitted, in its discretion, to consider the motion. See, e.g., Ashokkumar v. Elbaum, No.

4:12-CV-3067, 2012 WL 4508123, at *1 (D. Neb. Sept. 28, 2012) (collecting cases); see also

Wright & Miller, Federal Practice & Procedure, § 1380 (3d ed.) (“The authority given the court

by the rule to strike an insufficient defense ‘on its own’ has been interpreted to allow the district

court to consider untimely motions to strike and to grant them if doing so seems proper. This

judicial discretion is appropriate since in many instances a motion to strike redundant, impertinent,

immaterial, or scandalous matter is designed to eliminate allegations from the pleadings that might

cause prejudice at some later point in the litigation.”).

       Even if the Court were to consider the merits of the untimely motion to strike, however,

the Court would find that it should be denied. Plaintiffs have not set forth any basis for a finding

that they will be prejudiced by any of the defenses at issue remaining in the pleadings or that the

inclusion of the defenses in the pleadings will confuse the issues. Plaintiffs point out that two of

the challenged defenses (failure to state a claim and a reservation of a right to plead additional

defenses) are not actually properly characterized as affirmative defenses. However, Plaintiffs do

not explain how the inclusion of these defenses in the pleadings could cause any prejudice or

confusion, nor does the Court find any reason to believe that such prejudice or confusion could

possibly exist. The Court declines to strike these defenses on purely semantic grounds. See, e.g.,



                                                 3
Suzanne Dengnen, DMD, PC v. Dentis, No. 4:17–CV–292 (CEJ), 2017 WL 2021085, at *3 (E.D.

Mo. May 12, 2017) (denying motion to strike affirmative defense of failure to state a claim; finding

no prejudice and no good reason to strike an otherwise permissible defense on semantic grounds);

CitiMortgage, Inc. v. Just Mortg., Inc., No. 4:09 CV 1909 DDN, 2013 WL 6538680, at *8 (E.D.

Mo. Dec. 13, 2013) (denying motion to strike affirmative defense of failure to state a claim because

“the court perceives no prejudicial effect of burdensome discovery or litigating unnecessary issues

by allowing failure to state a claim to remain in defendants’ pleadings.”).

       As to the other ten challenged affirmative defenses, Plaintiffs have not provided any

specific arguments for why any of them are legally inadequate, are immaterial, or will cause

prejudice or confusion if they remain in the pleadings. Rather, Plaintiffs merely assert generally

that Defendant has not set forth the affirmative defenses with sufficient specificity, that the

defenses are merely “bare bones legal conclusions,” and that the defenses “are mere conclusions

with no supporting statements.” This argument appears to be based on the premise that the Court

should apply the pleading requirements articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), which require a complaint to contain

sufficient facts to state a claim for relief that is plausible on its face, in evaluating Defendant’s

affirmative defenses. However, the undersigned has repeatedly held that the pleading standards of

Iqbal and Twombly do not apply to affirmative defenses. See Arbogast v. Healthcare Revenue

Recovery Group, 327 F.R.D. 267, 269 (E.D. Mo. 2018). Instead, a defendant must simply “state

in short and plain terms its defenses.” Fed. R. Civ. P. 8(b).

       In addition, the Court disagrees with Plaintiffs’ characterization of the affirmative defenses

at issue as merely “bare bones legal conclusions” with “no supporting statements.” For example,

in affirmative defense number 5, Defendant states, “Plaintiff failed to comply with the duties after



                                                4
loss.” Answer, Doc. 8, ¶ 5. This allegation immediately follows an allegation containing quoted

language from the insurance policy at issue specifically listing the insured’s “duties after loss,”

including, inter alia, the duty to provide notice of the loss and the duty to protect the property from

further damage. Read in context, affirmative defense number 5 is more than sufficient to satisfy

Rule 8(b)’s requirement of a short and plain statement of defenses. The remaining challenged

defenses similarly appear to satisfy the requirements of Rule 8(b), particularly in the absence of

any specific argument from Plaintiffs about why they do not.

       IV.     CONCLUSION


       For all of the above reasons,

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike Defendant’s Affirmative

Defenses. (Doc. 15) is DENIED.




                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 3rd day of April, 2019.




                                                 5
